

Exhibit 10.4
COMMERCEHUB, INC.
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN




1.Purpose. The purpose of this CommerceHub, Inc. Non-Employee Director Deferred
Compensation Plan (the “Plan”) is to allow Non-Employee Directors of the
Corporation to defer the payment of Cash Compensation and/or RSUs.
Notwithstanding any provision of the Plan to the contrary, amounts deferred
under the Plan are subject to the provisions of Code section 409A, and at all
times the Plan as applied to those amounts shall be interpreted and administered
so that it is consistent with such Code section. The Plan is intended to be, and
shall be administered as, an unfunded plan maintained for the purpose of
providing deferred compensation for the Non-Employee Directors and, as such, is
not an “employee benefit plan” within the meaning of Title I of ERISA.
2.    Definitions. Where the context of the Plan permits, words in the masculine
gender shall include the feminine gender, the plural form of a word shall
include the singular form, and the singular form of a word shall include the
plural form. Unless the context clearly indicates otherwise, section references
refer to sections of the Plan, and the following terms shall have the following
meanings:
(a)    “Administrator” shall mean the Board.
(b)    “Annual Retainer” means the annual cash retainer fee payable by the
Corporation to a Non-Employee Director for services as a director of the
Corporation, as such amount may be changed from time to time.
(c)    “Beneficiary” shall have the meaning assigned to such term in Section 9.
(d)    “Board” means the Board of Directors of the Corporation.
(e)    “Cash Compensation” means the Annual Retainer and Committee Fees.
(f)    “Change in Control” means an “Approved Transaction,” a “Board Change” or
a “Control Purchase” as such terms are defined in the Incentive Plan.
(g)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
Code section shall include any successor section.


1

--------------------------------------------------------------------------------




(h)    “Committee Fees” means the annual fees payable by the Corporation to a
Non-Employee Director for services as a member or chair of a Board committee, as
such amounts may be changed from time to time.
(i)    “Corporation” means CommerceHub, Inc., a Delaware corporation, and any
successor thereto.
(j)    “Deferral” means an amount deferred pursuant to a Deferral Election.
(k)    “Deferral Account” means a bookkeeping account in the name of a
Non-Employee Director who elects to defer all or a portion of Cash Compensation
or RSUs.
(l)    “Deferral Crediting Date” means the business day coinciding with or next
following the first day of each calendar month.
(m)    “Deferral Elections” means irrevocable elections to defer receipt of Cash
Compensation and/or RSUs.
(n)    “Distribution Date” shall have the meaning assigned to such term in
Section 4(d).
(o)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(p)    “Fair Market Value” means the Fair Market Value of Stock determined in
accordance with the Incentive Plan.
(q)    “Incentive Plan” means the CommerceHub, Inc. 2016 Omnibus Incentive Plan
or any successor thereto that provides for the issuance of Stock or Stock awards
to Non-Employee Directors.
(r)    “Non-Employee Director” means a director of the Corporation who is not an
employee of the Corporation or any subsidiary of the Corporation.
(s)    “Plan” shall have the meaning assigned to such term in Section 1.
(t)    “Plan Year” means the calendar year.
(u)    “Re-Deferral Election” shall have the meaning assigned to such term in
Section 4(g).
(v)    “RSU” means any restricted stock unit award granted to a Non-Employee
Director under and in accordance with the terms of the Incentive Plan.


2

--------------------------------------------------------------------------------




(w)    “Stock” means the Series C common stock of the Corporation.
(x)    “Stock Equivalent Account” means the investment alternative in which a
Deferral is invested as provided in Section 6.
(y)    “Termination Date” means the date that a Non-Employee Director’s service
on the Board terminates for any reason; provided that such Termination Date must
constitute a “separation from service” under Code section 409A.
(z)    “Unforeseeable Financial Emergency” shall have the meaning assigned to
such term in Section 10.
3.    Administration. The Plan shall be administered by the Administrator. The
Administrator shall have full power and authority to interpret and construe the
Plan and adopt such rules and regulations as it shall deem necessary and
advisable to implement and administer the Plan and to designate individual
members of the Board or persons other than members of the Board to carry out its
responsibilities, subject to applicable law and such limitations, restrictions
and conditions as it may prescribe, such determinations to be made in accordance
with the Administrator’s best business judgment as to the best interests of the
Corporation and its stockholders and in accordance with the purposes of the
Plan. The Administrator may delegate administrative duties under the Plan to one
or more agents, as it shall deem necessary or advisable. No member of the Board,
or any of its designees, shall be personally liable for any action or
determination made in good faith with respect to the Plan or to any settlement
of any dispute between a Non-Employee Director and the Corporation. Any decision
or action taken by the Administrator or any of its designees with respect to the
administration or interpretation of the Plan shall be conclusive and binding
upon all persons.
4.    Deferral Elections. Any eligible Non-Employee Director may make
irrevocable elections to defer receipt of all or a portion (in 25% increments)
of his Cash Compensation or 100% of any RSU grant (each such election shall
constitute a Deferral Election, and any amount deferred pursuant to such
Deferral Election shall constitute a Deferral) for a Plan Year in accordance
with the rules set forth below.
(a)    A Non-Employee Director shall be eligible to make a Deferral Election
only if he is an active member of the Board, or has been elected to the Board on
the date such election is made.
(b)    For a Plan Year, a Non-Employee Director may make only one Deferral
Election with respect to each of the Non-Employee Director’s Cash Compensation
and RSUs (for example, a Non-Employee Director may not make different Deferral
Elections for different portions of his Cash Compensation for a Plan Year).


3

--------------------------------------------------------------------------------




(c)    All Deferral Elections must be made in writing on such forms as the
Administrator may prescribe and must be received by the Corporation no later
than the date specified by the Administrator in any such form. In no event will
the date specified by the Administrator with respect to a Deferral Election be
later than the end of the Plan Year preceding the Plan Year in which the Cash
Compensation would otherwise be paid or the RSUs granted. In the case of the
first year in which the Non-Employee Director becomes eligible to participate,
such election may be made with respect to services to be performed subsequent to
the election after the date the Non-Employee Director becomes eligible to
participate, as prescribed by the Administrator.
(d)    As part of each Deferral Election, the Non-Employee Director must elect
from the available options the date on which the Deferral will be paid (a
“Distribution Date”). The Distribution Dates specified in a Non-Employee
Director’s Deferral Elections may, but need not necessarily, be the same for all
Deferrals (i.e., a Non-Employee Director may elect different Distribution Dates
with respect to a Deferral of Cash Compensation and a Deferral of RSUs in the
same Deferral Election; however, a Non-Employee Director will not be permitted
to elect different Distribution Dates with respect to different portions of Cash
Compensation Deferrals or different portions of RSU Deferrals). Except as
provided in Section 4(g), each Distribution Date is irrevocable and shall apply
only to that portion of the Non-Employee Director’s Deferral Account which is
attributable to the Deferral. If a Non-Employee Director fails to elect a
Distribution Date, the Distribution Date will be as set forth in
Section 4(e)(i).
(e)    Unless other Distribution Dates are offered under a Deferral Election
form approved by the Board, and subject to Section 14, the Distribution Dates
available for any Deferral Election include:
i.    in January of the Plan Year that is (x) with respect to Deferrals of Cash
Compensation, five (5) years after the Plan Year for which the Deferral Election
is made or (y) with respect to Deferrals of RSUs, five (5) years after the Plan
Year in which the RSUs become vested; and
ii.    in January of the Plan Year that is (x) with respect to Deferrals of Cash
Compensation, ten (10) years after the Plan Year for which the Deferral Election
is made or (y) with respect to Deferrals of RSUs, ten (10) years after the Plan
Year in which the RSUs become vested.
(f)    The Distribution Date selected by a Non-Employee Director as part of a
Deferral Election shall not be earlier than the January 1 immediately following
the first anniversary of the date on which the Deferral Election is made.


4

--------------------------------------------------------------------------------




(g)    A Non-Employee Director may make an irrevocable election to extend a
Distribution Date (a “Re-Deferral Election”), provided that no Re-Deferral
Election shall be effective unless (i) the Corporation receives the Re-Deferral
Election not later than 12 months prior to the Distribution Date to be changed
and (ii) the new Distribution Date is not earlier than the fifth (5th)
anniversary of the prior Distribution Date (subject to Section 14). All
Re-Deferral Elections must be made in writing on such forms and pursuant to such
rules as the Administrator may prescribe.
(h)    Deferrals and Deferral Elections shall be irrevocable; provided that, if
the Administrator determines that a Non-Employee Director has an Unforeseeable
Financial Emergency, then the Non-Employee Director’s Deferral Elections then in
effect shall be revoked with respect to all amounts not previously deferred.
5.    Deferral Accounts. All amounts deferred pursuant to a Non-Employee
Director’s Deferral Elections under Section 4 shall be allocated to a
bookkeeping account in the name of the Non-Employee Director, and the
Corporation shall maintain a separate subaccount under a Non-Employee Director’s
Deferral Account for each Deferral. Deferrals shall be credited to the Deferral
Account as of the Deferral Crediting Date coinciding with or next following the
date on which, in the absence of a Deferral Election, the Non-Employee Director
would otherwise have received the Cash Compensation or, in the case of vested
RSUs, the vesting date of the RSUs. A Non-Employee Director shall be fully
vested at all times in the balance of his Deferral Account.
6.    Stock Equivalent Account. The value of the Non-Employee Director’s
Deferral shall be determined as if the Deferral were invested in Stock as of the
Deferral Crediting Date established under Section 5. If payment of Stock is
deferred (such as in the case of a Deferral of vested RSUs), the number of Stock
equivalents to be credited to the Non-Employee Director’s Deferral Account and
appropriate subaccounts on each Deferral Crediting Date shall equal the number
of shares deferred. If payment of Cash Compensation is deferred, the number of
Stock equivalents to be credited to the Non-Employee Director’s Deferral Account
and appropriate subaccounts on each Deferral Crediting Date shall be determined
by dividing the amount of the Deferral on that date by the Fair Market Value of
a share of Stock on that date. Fractional Stock equivalents will be computed to
two decimal places. An amount equal to the number of Stock equivalents
multiplied by the dividend paid on a share of Stock on each dividend payment
date shall be credited to the Non-Employee Director’s Deferral Account and
appropriate subaccount as of the Deferral Crediting Date coincident with or next
following the dividend payment date and “invested” in additional Stock
equivalents as though such dividend credits were a Deferral. The number of
shares of Stock to be paid to a Non-Employee Director on a Distribution Date
shall be equal to the number of Stock equivalents accumulated in the Stock
Equivalent Account on the Distribution Date.


5

--------------------------------------------------------------------------------




7.    Time and Method of Payment. Payment of a Non-Employee Director’s Deferral
Account shall be made in a single lump payment on the Distribution Date elected
by the Non-Employee Director in the Deferral Election. All such payments shall
be made under the Incentive Plan in whole shares of Stock, with fractional
shares distributed in cash, and shall be made as soon as practicable following
the Distribution Date but not later than 30 days following the Distribution
Date.
8.    Payment Upon Death of a Non-Employee Director. In the event a Non-Employee
Director dies before all amounts credited to his Deferral Account have been
paid, payment of the Non-Employee Director’s Deferral Account shall be made in a
single sum payment as soon as practicable thereafter but not later than 60 days
following notice to the Corporation of the Non-Employee Director’s death.
9.    Beneficiary. A Non-Employee Director’s “Beneficiary” shall mean the
individuals or entities designated by the Non-Employee Director to receive the
balance of the Non-Employee Director’s Deferral Account in the event of the
Non-Employee Director’s death prior to the payment of his entire Deferral
Account. To be effective, any Beneficiary designation shall be filed in writing
with the Corporation. A Non-Employee Director may revoke an existing Beneficiary
designation by filing another written Beneficiary designation with the
Corporation. The latest Beneficiary designation received by the Corporation
shall be controlling. If no Beneficiary is named by a Non-Employee Director or
if he survives all of his named Beneficiaries, the Deferral Account shall be
paid in the following order of precedence:
(a)    the Non-Employee Director’s spouse;
(b)    the Non-Employee Director’s children (including adopted children) in
equal shares; or
(c)    the Non-Employee Director’s estate.
10.    Unforeseeable Financial Emergency. If the Administrator or its designee
determines that a Non-Employee Director has incurred an Unforeseeable Financial
Emergency (as defined below), the Non-Employee Director may withdraw in cash
and/or Stock, as determined by the Corporation, the portion of the balance of
his Deferral Account needed to satisfy the Unforeseeable Financial Emergency, to
the extent that the Unforeseeable Financial Emergency may not be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Non-Employee Director’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship. An
“Unforeseeable Financial Emergency” is a severe financial hardship to the
Non-Employee Director resulting from (i) a sudden and unexpected illness or
accident of the Non-Employee Director or of a dependent of the Non-Employee
Director; (ii) loss of the Non-Employee Director’s property due to casualty;


6

--------------------------------------------------------------------------------




or (iii) such other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Non-Employee Director as
determined by the Administrator. A withdrawal on account of an Unforeseeable
Financial Emergency shall be settled as soon as possible following the date on
which the withdrawal is approved by the Administrator.
11.    Funding. Payouts under the Plan to any Non-Employee Director shall be
paid directly by the Corporation. The Corporation shall not be required to fund
or otherwise segregate assets to be used for payment of benefits under the Plan.
Notwithstanding the foregoing, the Corporation, in the discretion of the
Administrator, may maintain one or more grantor trusts to hold assets to be used
for payment of benefits under the Plan. The assets of any such trust shall
remain the assets of the Corporation subject to the claims of its general
creditors. Any payments from any such a trust of benefits provided to a
Non-Employee Director under the Plan shall be considered payment by the
Corporation and shall discharge the Corporation of any further liability under
the Plan for such payments.
12.    Interests Not Transferable. Except as provided in Section 9, no benefit
payable at any time under the Plan shall be subject in any manner to alienation,
sale, transfer, assignment, pledge, attachment, or other legal process, or
encumbrance of any kind. Any attempt to alienate, sell, transfer, assign, pledge
or otherwise encumber any such benefits, whether currently or thereafter
payable, shall be void. No person shall, in any manner, be liable for or subject
to the debts or liabilities of any person entitled to such benefits. If any
person shall attempt to, or shall alienate, sell, transfer, assign, pledge or
otherwise encumber his benefits under the Plan, or if by any reason of his
bankruptcy or other event happening at any time, such benefits would devolve
upon any other person or would not be enjoyed by the person entitled thereto
under the Plan, then the Administrator, in its discretion, may terminate the
interest in any such benefits of the person entitled thereto under the Plan and
hold or apply them for or to the benefit of such person entitled thereto under
the Plan or his spouse, children or other dependents, or any of them, in such
manner as the Administrator may deem proper.
13.    Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of the
amounts of the Deferral Account of a Non-Employee Director that are not
distributed because of the Administrator’s inability, after a reasonable search,
to locate a Non-Employee Director or his Beneficiary, as applicable, within a
period of two (2) years after the Distribution Date upon which the payment of
any benefits becomes due. Unclaimed amounts shall be forfeited at the end of
such two-year period. These forfeitures shall reduce the obligations of the
Corporation under the Plan, and the Non-Employee Director or Beneficiary, as
applicable, shall have no further right to his Deferral Account.
14.    Termination Date or Change in Control. Notwithstanding a Non-Employee
Director’s elections under the terms of the Plan regarding the form and timing
of payment, upon


7

--------------------------------------------------------------------------------




the Non-Employee Director’s Termination Date or a Change in Control, the
Non-Employee Director’s Deferral Account shall become immediately payable in a
single lump sum as soon as administratively practicable but not later than 30
days following the Non-Employee Director’s Termination Date or the Change in
Control, as applicable.
15.    Amendment and Termination. The Board may amend the Plan from time to time
or terminate the Plan at any time and may unilaterally modify the terms and
conditions of an outstanding election under the Plan as necessary, including
revoking an election entirely, to reflect changes in applicable law.
16.    Adjustment Provisions. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number of Stock equivalents in the Stock Equivalent Account under
the Plan shall be appropriately adjusted by the Administrator. The decision of
the Administrator regarding any such adjustment shall be final, binding and
conclusive.
17.    Governing Law. The Plan shall be governed by, and construed in accordance
with, the internal laws of the State of Delaware. Each Non-Employee Director, by
making a Deferral Election under the Plan, irrevocably submits to the general
jurisdiction of the state and federal courts located in the State of New York in
any action to interpret or enforce the Plan and/or any Deferral Election and
irrevocably waives any objection to jurisdiction that such person may have based
on inconvenience of forum. EACH NON-EMPLOYEE DIRECTOR, BY MAKING A DEFERRAL
ELECTION UNDER THE PLAN, ACKNOWLEDGES AND AGREES THAT SUCH NON-EMPLOYEE DIRECTOR
IS HEREBY RELINQUISHING HIS RIGHT TO A JURY TRIAL IN CIVIL COURT WITH RESPECT TO
ANY CONTROVERSY, CLAIM OR DISPUTE ARISING OUT OF OR IN ANY WAY RELATED TO THE
PLAN AND/OR ANY DEFERRAL ELECTION.
18.    Effective Date of Plan. The Plan shall be effective as of October 13,
2016, as approved by the Board.


8